Citation Nr: 0923499	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for numbness of the 
fingers and feet, to include as due to herbicide exposure in 
Vietnam.

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure in Vietnam.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to 
January 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Veteran resides within the jurisdiction of 
the Hartford, Connecticut VARO. 

In January 2008, the Veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of that hearing is of 
record.

Also developed for appellate review was the issue of 
entitlement to service connection for tinnitus.  Prior to 
certification of this appeal to the Board, the RO issued an 
April 2009 rating decision granting entitlement to service 
connection for tinnitus. As this is considered a full grant 
of the benefit sought with regards to this issue, this matter 
is no longer before the Board.

The issues of service connection for a skin disorder and PTSD 
will be considered within the Remand section of this document 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each matter herein decided has been accomplished.

2.  As the Veteran had active service in the Republic of 
Vietnam during the Vietnam era, he is presumed to have been 
exposed to herbicide agents, including Agent Orange.

3.  Numbness of the fingers and hands, diagnosed as 
peripheral neuropathy, was not manifested during or as a 
result of the Veteran's active duty service, nor may it be 
presumed to be so incurred.   


CONCLUSION OF LAW

The criteria for service connection for numbness of the 
fingers and feet, to include as due to herbicide exposure, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, a January 2006 pre-rating letter provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claim for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claim.  In a March 2006 letter, the Veteran was provided 
with information regarding disability ratings and effective 
dates consistent with Dingess/Hartman.  The July 2006 RO 
rating decision reflects the initial adjudication of the 
claim.  Hence, the January and March 2006 letters-which meet 
all four of Pelegrini's content of notice requirement-also 
meets the VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, Social Security 
Administration records, private medical records and the 
report of an August 2008 VA peripheral nerves examination.  
Also of record and considered in connection with the appeal 
is the transcript of the January 2008 Board hearing, as well 
as various written statements provided by the Veteran as well 
as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic disorders 
of the neurological system, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era (beginning on January 9, 1962 and 
ending on May 7, 1975) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), including acute and 
subacute peripheral neuropathy.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

In this case, there is no indication of any neurological 
symptomatology prior to January 2004.  In a January 2004 
private medical record,  Dr. R. Jolda noted that the Veteran 
had numbness in his feet at times.  He assessed the Veteran 
with neuropathy from alcohol abuse.  

August 2004 medical records from Day Kimball hospital reflect 
that the Veteran had decreased sensation in his feet and 
include a diagnosis of alcoholism with end-organ damage 
including neuropathy, 

An August 2008 VA peripheral nerves examination report 
reflects that the Veteran's medical history was notable for a 
15 to 20 year history of paresthesias involving both hands, 
the left worse than the right.  The Veteran complained of 
numbness and absence of sensation of both of his feet for 
even longer, lasting twenty to twenty five years.  The VA 
examiner, who reviewed the claims file, diagnosed peripheral 
neuropathy.  He noted that the Veteran had a notably low B12 
level and a longstanding history of alcohol abuse.  The VA 
examiner opined that the etiology of the Veteran's peripheral 
neuropathy was more likely than not a consequence of his 
alcoholism (alcoholic neuropathy), noting that the Veteran 
may have some nutritional deficits, to include B12 
deficiency, which are contributing as well.  

In this case, the absence of clinical treatment records for 
many years after active duty noting symptoms of and 
complaints of peripheral neuropathy is probative evidence 
against continuity of symptoms since service.  Mense v. 
Derwinski, 1 Vet. App. 354  (1991).  Furthermore, the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d at 1333. 

The Board notes that a presumption of exposure to herbicides 
exists only for diseases listed in 38 C.F.R. § 3.309(e), a 
listing that includes acute and subacute peripheral 
neuropathy.  However, VA regulations state that, for the 
purposes of 38 C.F.R. § 3.309(e), the term "acute and 
subacute peripheral neuropathy" means "transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset."  38 C.F.R. §  3.309(e), Note 2.  For the 
presumption to apply, the Veteran's peripheral neuropathy 
must have become manifest to a degree of 10 percent or more 
within a year after the last date the Veteran was exposed to 
an herbicide agent during military service.  38 C.F.R. § 
3.307(a)(6)(ii).  Clearly, this regulation cannot be 
favorably applied in this case.  

In this regard, the Veteran has not provided evidence that he 
has experienced manifestations of any acute or subacute 
peripheral neuropathy within the one year presumptive period 
after exposure in service that would be anticipated with this  
condition.  Rather, the medical evidence shows that he has 
peripheral neuropathy most likely due to alcoholism 
(alcoholic neuropathy) and perhaps a B12 deficiency, found 
many years after discharge from service.  The Board notes 
that findings of the VA physician are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  In this case, the only 
competent and probative opinion on the question of whether 
there exists a medical relationship between the diagnosed 
peripheral neuropathy and the Veteran's military service, on 
a direct or presumptive basis, weighs against the claim, and 
neither the Veteran nor his representative has presented or 
identified any existing, contrary medical opinion that, in 
fact, supports a finding that there exists a medical nexus 
between the Veteran's peripheral neuropathy and service, to 
include any documented manifestations to a degree of 10 
percent or more within a year after the last date the Veteran 
was exposed to an herbicide agent during military service. 

Moreover, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for numbness of the 
fingers and feet, to include as due to herbicide exposure in 
Vietnam, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for numbness of the fingers and feet, to 
include as due to herbicide exposure in Vietnam, is denied.




REMAND

Pursuant to the Board's prior remand, the Veteran underwent a 
VA skin diseases examination in August 2008.  The report of 
the examination includes a nexus opinion, but the examiner 
did not have access to the Veteran's claims file.  In this 
regard, the examination and consequent opinion were not 
accomplished in accordance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  Accordingly, the claim for service connection for a 
skin disorder must be remanded, and an opinion based upon a 
claims file review must be obtained.  

In compliance with the Board's June 2008 remand, it appears 
that the Veteran was scheduled for a VA PTSD examination on 
August 7, 2008.  In this regards, a September 2008 VA 
examination report reflects that the Veteran was seen as 
scheduled on August 7, 2008 for a VA PTSD examination.  
However, it was determined that the Veteran needed to be 
scheduled for a follow-up appointment as the allotted 90 
minutes was not sufficient to complete the remand actions.  
Records associated with the claims file reflect that a 
subsequent VA PTSD examination was cancelled on August 18, 
2008, and the Veteran failed to report for a September 4, 
2008 VA PTSD examination.  The Board notes that there are no 
copies of the actual notices sent to the Veteran informing 
him of the August 18 and September 4, 2008 VA PTSD 
examinations.  The September 2008 VA examination report 
reflects that a new VA PTSD examination be afforded the 
Veteran and that such examination should allow at least 180 
minutes for completion.  

Accordingly, the Board finds that the RO should afford the 
Veteran another opportunity to undergo a VA PTSD examination, 
by an appropriate psychologist or psychiatrist, at a VA 
medical facility and that the time allotted should be at 
least 180 minutes for such examination.  The Board cannot 
emphasize enough the importance of the Veteran reporting for 
any scheduled examination or testing, and of his cooperation 
with all necessary testing, to the success of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Accordingly, this matter is REMANDED for the following 
action:

1.  The Veteran's claims file should be 
furnished to the examiner who conducted 
the August 2008 VA skin diseases 
examination, or another medical 
professional if that examiner is 
unavailable.  Based on a claims file 
review, an addendum to the August 2008 
examination report should be provided, 
with an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
Veteran's current skin disability is 
etiologically related to service.  This 
opinion should be supported by a complete 
rationale.

2.  The RO should schedule the Veteran 
for a VA PTSD examination in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s), including PTSD, which may be 
present.  The VA PTSD examination should 
allot at least 180 minutes to ensure that 
a comprehensive examination and all 
diagnostic testing is performed.  The 
claims file must be made available to and 
reviewed by the examiner.  Any  indicated 
special studies, including psychological 
studies, should be accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD. The 
examination report should include a 
detailed account of all pathology 
present.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
corroborated by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors sufficient to produce PTSD by 
the examiner.

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
Veteran's psychiatric symptomatology. The 
examiner must also express an opinion as 
to whether any psychiatric disorder(s) 
found on examination, is/are at least as 
likely as not (a 50 percent probability 
or greater) related to service on the 
basis of direct service incurrence, or if 
clearly and unmistakably pre-existing 
service, was/were aggravated by the 
Veteran's period of service, particularly 
with respect to alleged traumatic 
experiences.

The report of examination should include 
the rationale for all opinions expressed.

If the Veteran fails to report for this 
examination, documentation of the 
notification to him of this examination, 
as well as his failure to report, must be 
documented.

3.  Thereafter, the RO should 
readjudicate the Veteran's claims for 
service connection for a skin disorder 
and PTSD.  If either claim remains 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


